— Appeal by the People from ah order of the Supreme Court, Kings County, entered June 14, 1974, which, after a hearing, granted defendant’s motion to suppress evidence. By a prior order of this court dated May 5, 1975, the case was remanded to the Criminal Term for compliance by the hearing Judge with the provisions of CPL 710.60 (subd 6) and it was directed that the appeal be held in abeyance in the interim (People v Comacho, 48 AD2d 663). The Criminal Term has now complied and rendered a decision in accordance therewith. Order of the Supreme Court, Kings County, entered June 14, 1974, affirmed (People v Dwyer, 48 AD2d 664). Rabin, Acting P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.